Citation Nr: 1116265	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  95-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for residuals of food poisoning.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

This matter returns to the Board of Veterans' Appeals (Board) following remands issued in July 2000, April 2004, December 2005, and July 2009.  This matter was originally on appeal from a 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  During the course of this appeal, the Veteran became a resident of Mississippi and his case was transferred to the Jackson, RO.

The record reflects that the Veteran testified at a January 1996 Travel Board hearing before the undersigned Veterans Law Judge regarding the issues on appeal.  The transcript of the hearing is associated with the claims file and has been reviewed.

Unfortunately, this appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Board finds that this case must once again be remanded for further development in order to ensure compliance with previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As previously discussed in prior Board remands and as evidenced in the record, the Veteran's original claims file was lost and his claims file was rebuilt in September 1998 and, again, in May 1999.

This case was most recently remanded by the Board in July 2009, in pertinent part, to obtain the 1993 rating decision that denied service connection for residuals of food poisoning and a left knee disability.  The Board also instructed that, if the rating decision was not available, that fact should be stated for the record.

Nonetheless, it does not appear that any efforts have been made since then to obtain the 1993 rating decision.  Although the Agency of Original Jurisdiction (AOJ), in a subsequent letter to the Veteran, asked him to submit a copy of the 1993 rating decision if he happened to have it, no other attempts were made to obtain the 1993 rating decision.  The record does not reflect that the rating decision was ever found to be not available.  Indeed, there was no mention of the 1993 rating decision in the February 2011 supplemental statement of the case (SSOC).  

Thus, for the aforementioned reasons, the Board finds that yet another remand is necessary in order to obtain the 1993 rating decision.  If the rating decision is unavailable or the search for this decision otherwise yields negative results, such fact should clearly be documented in the claims file and appropriate notice should be given to the Veteran in accordance with 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1. Obtain the 1993 rating decision that denied service connection for residuals of food poisoning and a left knee disability and associate it with the claims file.  All attempts to obtain this rating decision must be documented in the claims file, and any negative responses should be associated with the file.  If the AOJ is unable to secure the rating decision after making reasonable attempts to do so, and determines that further efforts to obtain it would be futile, the AOJ must send a letter to the Veteran and (a) notify him that the AOJ is unable to obtain the 1993 rating decision; (b) briefly explain the efforts that the AOJ made to obtain the rating decision; and (c) describe any further action to be taken by the AOJ with respect to the claim.  The Veteran must then be given a reasonable opportunity to respond.

2. After completing the aforementioned action, the AOJ should undertake any and all further development action indicated by the evidence of record.

3. Thereafter, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


